DETAILED ACTION
This office action is in response to the application filed on 06/09/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number CN: 201810990466.9 filed on 08/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2019/0182498) in view of Zhang (US 2021/0112248).

	Regarding claim 1, Yamamoto discloses the following claim limitations: a picture partitioning method, comprising: determining a split mode of a current node (Yamamoto, paragraph 89 discloses the CTU includes a QT split flag (cu_split_flag) indicating whether to perform the QT division, and a BT split mode (split_bt_mode) indicating a division method for the BT division, cu_split_flag and/or split_bt_mode are transmitted for each coding node CN).
	Yamamoto does not explicitly disclose the following claim limitations: that comprises a luma block and a chroma block determining, based on the split mode of the current node and a size of the current node, that the chroma block of the current node is not further split; and splitting, based on the split mode of the current node, the luma block of the current node.
	However, in the same field of endeavor Zhang discloses more explicitly the following: that comprises a luma block and a chroma block determining, based on the split mode of the current node and a size of the current node, that the chroma block of the current node is not further split; and splitting, based on the split mode of the current node, the luma block of the current node (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64)).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Yamamoto with Zhang to create a coding unit split flag indicator with a split mode determining unit.
	The reasoning being is to improve compression performance in video coding (Zhang, paragraph 40).
 in accordance with determining, based on the split mode of the current node and the size of the current node, that a child node generated by splitting the current node comprises a child chroma block whose side length is less than a threshold, wherein the threshold is 4 (Zhang, paragraph 75 discloses the quadtree leaf node is also the root node for the binary tree and it has the binary tree depth as 0. When the binary tree depth reaches MaxBTDepth (i.e., 4), no further splitting is considered. When the binary tree node has width equal to MinBTSize (i.e., 4), no further horizontal splitting is considered). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

	Regarding claim 5, Yamamoto and Zhang discloses the method according to claim 1, wherein in accordance with determining, based on the split mode of the current node and the size of the current node, that a child node generated by splitting the current node comprises a child chroma block whose width is less than a threshold, the chroma block of the current node is not further split, wherein the threshold is 4 (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64)). The same motivation that was utilized in claim 1 applies equally as well to claim 5.

	Regarding claim 6, Yamamoto and Zhang discloses the method according to claim 1, wherein in accordance with determining, based on the split mode of the current node and the size of the current node, that the child node generated by splitting the current node comprises a child chroma block whose chroma sample quantity is less than 16, the chroma block of the current node is not further split (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64)). The same motivation that was utilized in claim 1 applies equally as well to claim 6.

	Regarding claim 13, Yamamoto and Zhang discloses the method according to claim 1, wherein determining, based on a data format of the current node, the split mode of the current node, and the size of the current node, whether the chroma block of the current node is further split, wherein the data format of the current node is YUV4:2:0 or YUV4:2:2 (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64); in addition Zhang paragraph 68 discloses CU sometimes consists of coding blocks (CBs) of different colour components, e.g. one CU contains one luma CB and two chroma CBs in the case of P and B slices of the 4:2:0 chroma format and sometimes consists of a CB of a single component). The same motivation that was utilized in claim 1 applies equally as well to claim 13.

	Regarding claim 14, Yamamoto and Zhang discloses the method according to claim 13, intra prediction or inter prediction is performed on all coding units in a coverage area of the current node (Zhang, paragraph 41 discloses The first picture of a video sequence (and the first picture at each clean random access point into a video sequence) is coded using only intra-picture prediction (that uses some prediction of data spatially from region-to-region within the same picture). The same motivation that was utilized in claim 1 applies equally as well to claim 14.

	Regarding claim 15, Yamamoto and Zhang discloses a video stream coding apparatus, comprising: a non-transitory computer-readable storage medium storing instructions; and one or more processors in communication with the medium and upon execution of the instructions, (Zhang, paragraph 181 discloses the computer system 2300 includes one or more processors 2305 and memory 2310 connected via an interconnect 2325),
determine a split mode of a current nod(Yamamoto, paragraph 89 discloses the CTU includes a QT split flag (cu_split_flag) indicating whether to perform the QT division, and a BT split mode (split_bt_mode) indicating a division method for the BT division, cu_split_flag and/or split_bt_mode are transmitted for each coding node CN),
 	that comprises a luma block and a chroma block; determine, based on the split mode of the current node and a size of the current node, that the chroma block of the current node is not further split; and split, based on the split mode of the current node, the luma block of the current node wherein the coding apparatus is a decoding apparatus or an encoding apparatus (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64) i.e. for encoding/decoding). The same motivation that was utilized in claim 1 applies equally as well to claim 15.

	Regarding claim 16, Yamamoto and Zhang discloses the apparatus according to claim 15, wherein the chroma block of the current node is not further split in accordance with determining, based on the split mode of the current node and the size of the current node, that a child node (Zhang, paragraph 75 discloses the quadtree leaf node is also the root node for the binary tree and it has the binary tree depth as 0. When the binary tree depth reaches MaxBTDepth (i.e., 4), no further splitting is considered. When the binary tree node has width equal to MinBTSize (i.e., 4), no further horizontal splitting is considered). The same motivation that was utilized in claim 1 applies equally as well to claim 16.

	Regarding claim 18, Yamamoto and Zhang discloses the apparatus according to claim 15, wherein the chroma block of the current node is not further split in accordance with determining, based on the split mode of the current node and the size of the current node, that the child node generated by splitting the current node comprises a child chroma block whose width is less than the threshold, wherein the threshold is 4 (Zhang, paragraph 75 discloses the quadtree leaf node is also the root node for the binary tree and it has the binary tree depth as 0. When the binary tree depth reaches MaxBTDepth (i.e., 4), no further splitting is considered. When the binary tree node has width equal to MinBTSize (i.e., 4), no further horizontal splitting is considered). The same motivation that was utilized in claim 1 applies equally as well to claim 18.

	Regarding claim 19, Yamamoto and Zhang discloses the apparatus according to claim 15, wherein the chroma block of the current node is not further split in accordance with determining, based on the split mode of the current node and the size of the current node, that the child node generated by splitting the current node comprises a child chroma block whose chroma sample (Zhang, paragraph 75 discloses the CTU size is set as 128.times.128 luma samples with two corresponding 64.times.64 blocks of chroma samples, the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4.times.4, and the MaxBTDepth is set as 4… The quadtree partitioning is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size). If the leaf quadtree node is 128.times.128, it will not be further split by the binary tree since the size exceeds the MaxBTSize (i.e., 64.times.64)). The same motivation that was utilized in claim 1 applies equally as well to claim 19.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2019/0182498) in view of Zhang (US 2021/0112248) and in further view of Chuang (US 2021/0235079). 

	Regarding claim 4, Yamamoto and Zhang discloses the claimed invention as outlined above in claim 1.
	Yamamoto and Zhang do not explicitly disclose the following claim limitations: wherein the luma block of the current node is split based on the split mode of the current node, to obtain child nodes of the current node, wherein each child node comprises only a child luma block.
	However, in the same field of endeavor Chuang discloses more explicitly the following:
wherein the luma block of the current node is split based on the split mode of the current node, to obtain child nodes of the current node, wherein each child node comprises only a child luma block (Chuang, paragraph 96 discloses flag called chroma_split_end is signalled before or after each luma split flag, indicating whether chroma partitioning terminates at this point, and the subsequent splits will be applied only to the luma component).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Yamamoto and Zhang with Chuang to create the system of Yamamoto and Zhang as outlined above with splitting only a luma component.
The reasoning being is to provide a flexible partitioning method for improved coding performance (Chuang, paragraph 46).

	Regarding claim 8, Yamamoto, Zhang and Chuang discloses the method according to claim 1, wherein the split mode of the current node comprises at least one of the group consisting of a quad split (QT), a horizontal binary split (horizontal BT), a horizontal ternary split (horizontal TT), a vertical binary split (Vertical BT), and a vertical ternary split (Vertical TT) (Chuang, paragraph 96 discloses The chroma_split_end can be signalled or inferred when luma component is coding quad-tree split, binary-tree split, or ternary-tree split). The same motivation that was utilized in claim 4 applies equally as well to claim 8.

Allowable Subject Matter
Claims 3, 7, 9-12, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.